DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HO (2015/005963).

    PNG
    media_image1.png
    295
    410
    media_image1.png
    Greyscale

Regarding claim 7, HO discloses an impact mitigation pad (figs 6 and 8) comprising: a base material layer (fig 8, member 20C and 10), the base material layer having a first surface and a second surface, a recess (fig 8 annotated above, para 0060) disposed onto a first surface extending towards the second surface; and
an impact mitigation structure, the impact mitigation structure comprising a plurality of elongated walls (fig 7, member 24), each elongated wall in the plurality of elongated walls is spaced apart from an adjacent elongated wall long an entire length of the elongated walls (fig 5 annotated below), the plurality of spaced apart walls disposed within the recess (fig 6), the recess having a recess height, each of the plurality of elongated walls having an elongated wall height (fig 7, member 25), an elongated wall width and a undulated pattern, each of the plurality of elongated walls having a cross-sectional shape (fig 8).

    PNG
    media_image2.png
    627
    667
    media_image2.png
    Greyscale

Regarding claim 8, HO discloses the undulated pattern comprises a zig-zag pattern (fig 7), a herringbone pattern (fig 7), or a chevron pattern (fig 7).
Regarding claim 9, HO discloses each of the plurality of elongated walls having a uniform (figs 7-8) or non-uniform wall height.
Regarding claim 11, HO discloses the impact mitigation pad further comprises a first material layer (fig 8, member 10) and a second material layer (fig 8, member 20).
Regarding claim 12, HO discloses the elongated wall height is less (fig 8) than the recess height.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (2015/0059063) in view of Stone et al. (2017/0303622).
Regarding claim 1, HO teaches an impact mitigation structure (figs 6-9, member 20) comprising:
a plurality of elongated walls (fig 7, member 24), each elongated wall in the plurality of elongated walls is spaced apart from an adjacent elongated wall long an entire length of the elongated walls (fig 5 annotated above) each of the plurality of elongated walls having a wall height and a undulated pattern (fig 7, member 24, para 0057), each of the plurality of elongated walls having a cross-sectional shape, the cross-sectional shape including a first lower portion and a second upper portion, the first lower portion (fig 7, member 29) comprising a base having a cross-sectional base width and a base height, the second upper portion (fig 7, member 25) comprising an upwardly extending longitudinal member, the upwardly extending longitudinal member extending generally perpendicular from the base and having a cross-sectional longitudinal member width and a longitudinal member height, the base width is greater than the longitudinal width and the base height is less than the longitudinal member height (fig 7, the ratio between members 24-25).
HO does not teach at least one support member comprising a support wall connecting to and extending laterally between adjacent elongated walls of the plurality of elongated walls, the at least one support member extending perpendicular from at least a portion of a length of the plurality of spaced apart elongated walls.
Stone teaches a structure having one support member comprising a support wall (fig 30A, member 3040) connecting to and extending laterally between adjacent elongated walls of the plurality of elongated walls (fig 30A, member 3050) extending perpendicular from at least a portion of a length of the plurality of spaced apart elongated walls.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of HO by adding a support member of Stone in order to provide a greater axial impact respond (Stone, para 0154).
Regarding claim 2, the modified structure HO-Stone discloses the undulated pattern comprises a zig-zag pattern (HO, fig 7), a herringbone pattern (HO, fig 7), or a chevron pattern (HO, fig 7).
Regarding claim 3, the modified structure HO-Stone discloses the impact mitigation structure further comprises a border, the border having a border height, the border surrounding the perimeter of the plurality of spaced part elongated walls, the border height is at least a portion of the elongated wall height (HO, fig 8, member 20C).
Regarding claim 4, the modified structure HO-Stone discloses each of the plurality of elongated walls having a uniform (HO, fig 7) or non-uniform wall height.
Regarding claim 5, the modified structure HO-Stone teaches all limitations of claim 1 except each of the plurality of elongated walls having an aspect ratio between 3:1 to 1,000:1. However, as seen in fig 7 of HO the wall seems to have an aspect ratio which could be fall between 3:1 to 1,000:1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify aspect ratio of HO wall as suggested in order to be cumulatively collapsible under external impact force (HO, para 0059). Thus, applicant does not provide any criticality or unexpected results why the wall must be that specific aspect ratio, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 341, 353 (Ba. Pat. App. & inter. 1984).
Regarding claim 6, the modified structure HO-Stone teaches all limitations of claim 1 and HO further teaches each of the plurality of elongated walls buckles after an impact, the buckling being a sudden lateral deflection of a portion of the plurality of elongated walls (since member 20 is make of foam, para 0053, therefore it must be functioned as claimed). In addition, fig 7 of HO shows that the wall seems to have an aspect ratio which could be fall between 3:1 to 1,000:1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify aspect ratio of HO wall as suggested in order to be cumulatively collapsible under external impact force (HO, para 0059). Thus, applicant does not provide any criticality or unexpected results why the wail must be that specific aspect ratio, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPO 351, 353 (8d. Pal. Apo. & infer, 1984).
Regarding claim 21, the modified structure HO-Stone discloses the undulated pattern of the plurality of elongated walls comprises at least two direction changes along the entire length of the plurality of elongated walls (HO, fig 7).
Regarding claim 22, the modified structure HO-Stone discloses each elongated wall of the plurality of elongated walls extend from a first side of the border to a second side of the border (HO, fig 5 annotated above).

    PNG
    media_image3.png
    478
    645
    media_image3.png
    Greyscale

Regarding claim 23, the modified structure HO-Stone does not explicitly teach each of the plurality of elongated walls has a non-uniform wall height. However, as seen in fig 2 of HO that the helmet having indentations which are different height and the elongated walls fix in between. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand and modify the wall height (i.e. non-uniform or different heights) in order to fix to any height structure as needed. Thus, applicant does not provide any criticality or unexpected results why the wall must be a non-uniform wall height, and the court held that the particular placement of a structure was held to be an obvious matier of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPO 357, 353 (Bd. Pat App. & inter. 1984).


Claim(s) 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (2015/005963).
Regarding claim 10, HO teaches all limitations of claim 7 except each of the plurality of elongated walls having an aspect ratio between 3:1 to 1,000:1. However, as seen in fig 7 of HO the wall seems to have an aspect ratio which could be fall between 3:1 to 1,000:1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify aspect ratio of HO wall as suggested in order to be cumulatively collapsible under external impact force (HO, para 0059). Thus, applicant does not provide any criticality or unexpected results why the wall must be that specific aspect ratio, and the court held that the particular placement of a structure was held to be an obvious matier of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPO 357, 353 (Bd. Pat App. & inter. 1984).
Regarding claim 24, HO does not explicitly teach each of the plurality of elongated walls has a non-uniform wall height. However, as seen in fig 2 of HO that the helmet having indentations which are different height and the elongated walls fix in between. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand and modify the wall height (i.e. non-uniform or different heights) in order to fix to any height structure as needed. Thus, applicant does not provide any criticality or unexpected results why the wall must be a non-uniform wall height, and the court held that the particular placement of a structure was held to be an obvious matier of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPO 357, 353 (Bd. Pat App. & inter. 1984).
	
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (2015/005963) as applied to claim 7 above, and further in view of Morgan (2017/0027267).
Regarding claims 25-26, HO does not explicitly teach the elongated wall height is greater than the recess height (claim 25) or the elongated wall height is equal to the recess height (claim 26).

    PNG
    media_image4.png
    369
    410
    media_image4.png
    Greyscale

Morgan teaches a helmet pad having a wall height (fig 4B, member 4) is greater than a recess height (fig 4B, member 406) or a wall height is equal to a recess height (fig 4C annotated above).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to modify the relationship between the wall height and recess height of HO, by using the relationship between the wall height and recess height of Morgan, in order to reduce an impact force and energy transmitted to a user head (Morgan, para 0048). Thus, applicant does not provide any criticality or unexpected results why the wall height must be higher or equal of the recess height, and the court held that the particular placement of a structure was held to be an obvious matier of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPO 357, 353 (Bd. Pat App. & inter. 1984).
Response to Arguments
Applicant’s arguments, dated 09-26-2022, with respect to the rejection of claims under 35 U.S.C §112(d) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 09-26-2022, with respect to the rejections of claims under 35 U.S.C §103 and 35 U.S.C §103 have been fully considered, but they are not persuasive because  applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been address as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732